In re Thomas, Carlton E.; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 88KW 0694; Parish of Orleans, Criminal District Court, Div. “B”, No. 314-387; Criminal District Court, Div. “D”, No. 279-871.
Denied. This Court’s order in 88-KH-2679 required the judge of Section D, Criminal District Court, to provide relator with a copy of a December 16, 1980 Boykin transcript. The Court’s order did not require that the judge of Section B provide any documents related to the record in 314-387 “B”.